Howell, J.
This is an appeal from the sustaining of a demurrer by the district court to the complaint of prosecutrix and appellant in a bastardy proceeding. The complaint was in the following language: “On this 16th day of December, 1926, before me, G. F. Robinson, county judge within and for Nance county, Nebraska, personally appeared Elsie Engstrom, who, being by* me first duly sworn, deposes and says upon oath that she is a resident of Nance county, in the state of Nebraska; that on the 30th day of March, 1925, she was delivered of a bastard child; that said child is still alive and residing with affiant; that affiant was at the birth of said child and at all times prior thereto an unmarried woman and that Cecil Engstrom is the father of said child.”
A mere reading of the complaint, in connection with the statute relating to the subject before us, in the light of Parker v. Nothomb, 65 Neb. 308, affirmed on rehearing at page 315, makes it clear that the trial court erred in sustaining the demurrer thereto.
The judgment of the trial court is set aside and the cause remanded.
Reversed.